 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   STEVEN J SNEDDEN,
                                                             Case No. C19-5539 RBL-TLF
 7                             Plaintiff,
            v.                                               ORDER DISMISSING PLAINTIFF’S
 8                                                           COMPLAINT
     JERI BOE,
 9
                               Defendants.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,

12   United States Magistrate Judge, objections to the report and recommendation, if any, and the

13   remaining record, does hereby find and ORDER:

14
           (1)    The Court adopts the Report and Recommendation;
15
           (2)    Plaintiff’s motion for voluntary dismissal is GRANTED;
16         (3)    Plaintiff’s complaint is dismissed without prejudice; and

17         (4)    The Clerk is directed to send copies of this Order to the parties.

18
            Dated this 15th day of November, 2019.
19

20

21

22
                                                         A
                                                         Ronald B. Leighton
                                                         United States District Judge
23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
